                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
Case No.        ED CV 18-1825 CAS (MRW)                                       Date    October 9, 2018
Title           Digamber Kushwaha v. Kirstjen Nielsen et al


Present: The Honorable       Michael R. Wilner
                   Veronica Piper                                              None
                    Deputy Clerk                                      Court Smart / Reporter

           Attorneys Present for Petitioner:                     Attorneys Present for Respondent:
                     None Present                                           None Present


Proceedings:              (IN CHAMBERS) ORDER RE: DISMISSAL

        Petitioner filed a notice dismissing the petition. (Docket # 10.) This action is dismissed without
prejudice.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                     Page 1 of 1
